 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CENTRAL FREIGHT LINES, INC.,                  CASE NO. C17-0814JLR

11                               Plaintiff,               ORDER DENYING MOTION
                   v.                                     FOR PARTIAL
12                                                        RECONSIDERATION
            AMAZON FULFILLMENT
13
            SERVICES, et al.,
14
                                 Defendant.
15

16          Before the court is Defendant Amazon Fulfillment Services’ (“AFS”) motion for

17   partial reconsideration. (Mot. (Dkt. # 222).) For the reasons stated below, the motion is

18   DENIED.

19          Pursuant to Local Civil Rule 7(h)(1), motions for reconsideration are disfavored,

20   and the court ordinarily will deny such motions unless the moving party shows (a)

21   manifest error in the prior ruling, or (b) new facts or legal authority which could not have

22   been brought to the court’s attention earlier with reasonable diligence. Local Rules W.D.

     Wash. LCR 7(h)(1).
     ORDER - 1
 1          AFS presents no new facts or legal authority that could not have been brought to

 2   the court’s attention earlier with reasonable diligence. (See generally Mot.) Instead, AFS

 3   asserts that the court committed manifest error by overlooking certain evidence in its

 4   order on the parties’ motions for partial summary judgment (8/1/2019 Order (Dkt.

 5   # 214)). (See Mot. at 1.)

 6          AFS’s motion consists primarily of arguments it already presented in its summary

 7   judgment briefing that rely on evidence the court addressed at length in its August 1,

 8   2019 order. AFS’s disagreements with the court’s analysis of that evidence do not

 9   establish manifest error. See, e.g., Russell v. Comcast Corp., No. C08-0309TSZ, 2009

10   WL 995720, at *1 (W.D. Wash. Apr. 13, 2009) (“Plaintiff’s motion is denied because, for

11   the most part it simply rehashes arguments already made and rejected by the Court, and

12   otherwise fails to establish that the Court committed a manifest error of law or fact.”)

13   (citing Brown v. Wright, 588 F.2d 708, 710 (9th Cir. 1978)).

14          Because AFS has not made a showing of manifest error in the court’s prior ruling

15   or brought to the court’s attention any new facts or legal authority that could not have

16   been brought to the court’s attention earlier with reasonable diligence, the court DENIES

17   AFS’s motion for partial reconsideration (Dkt. # 222).

18          Dated this 20th day of August, 2019.

19

20                                                    A
                                                      JAMES L. ROBART
21
                                                      United States District Judge
22


     ORDER - 2
